J-S02018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: L.M., A MINOR                     :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: M.M., FATHER                  :        No. 1860 EDA 2021

               Appeal from the Decree Entered August 26, 2021
             In the Court of Common Pleas of Montgomery County
                     Orphans’ Court at No(s): 2021-A0001


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                          FILED FEBRUARY 28, 2022

      Appellant, M.M. (“Father”), appeals from the decree entered in the

Montgomery County Court of Common Pleas, Orphans’ Court Division,

granting the petition of Appellees, J.P. (“Mother”) and C.P. (“Stepfather”), for

involuntary termination of Father’s parental rights to his minor child, L.M.

(“Child”). We affirm.

      The trial court opinion set forth the relevant facts of this appeal as

follows:

           After [Child] was born in 2011, [Mother] and Child lived
           separately from [Father]; [Mother] lived with her
           grandmother and [Father] lived next door with his mother.
           [Father] made routine visits for a period of time. [Father]
           was incarcerated from 2012-2015 at SCI Chester. In 2012,
           while [Father] was incarcerated, [Mother] took [Child] to
           visit him two to four times. According to [Father], he saw
           [Child] “like every other weekend” for the first year of his
           incarceration. Thereafter, [Mother] did not bring [Child] to
           see [Father] while he was in prison through June 2015.
           [Father] attempted to contact [Mother] by phone, but
           according to [Mother], the calls became threatening and
           more frequent, so she issued a no-call request at the jail.
           [Mother] claims she continued to send photos and letters to
J-S02018-22


          [Father].   However, [Father] was not able to receive
          anything from [Mother] through the prison because of the
          no-contact   order.      As    [Mother]    received    no
          acknowledgement of the pictures she sent to [Father], she
          began to send them to him through paternal grandmother.

          In July 2015, after [Father] was released from prison,
          paternal grandmother contacted [Mother] about visitation
          with [Father]. At that time, [Mother] lived in Eagleville,
          Pennsylvania with her husband whom she married in a
          Presbyterian Church on July 18, 2015. [Mother] met her
          current spouse, [Stepfather], a correctional officer at SCI
          Phoenix, around October 2014. [Stepfather] met [Child]
          around November 2014. The two developed a bond and
          eventually, [Stepfather] wanted to adopt her. He supplies
          financial support for [Child].      Their “tight bond” is
          demonstrated by his involvement in her life, supporting her
          school and extracurricular life, transporting her to ballet,
          swim lessons, and tap, as well as viola and archery lessons.

          After [Father] was released from incarceration, [Mother]
          would not permit [Child] to see [Father] unless a court
          ordered it. On August 1, 2016, a Delaware County custody
          order awarded joint legal custody of [Child] to [Father] and
          [Mother]; primary physical custody to [Mother]; and partial
          physical custody to [Father] on the weekends every other
          week.[1] Additionally, the family court ordered the parties
          to keep in contact, speak regularly regarding custody,
          prevent the child from being pierced/tattooed without both
          parties’ consent, provide the necessary transportation for
          the child, with [Father] beginning overnight visits on a trial
          basis. Visitations occurred with [Father] and [Child] for a
          period of time, however, [on] September 8, 2017, [Father]
          was incarcerated again. He posted bail on May 8, 2018.
          [Father] contacted [Mother] upon release and visits
          resumed. As a result of his re-incarceration, the last time
          [Father] saw [Child] was November 4, 2018. He served a
____________________________________________


1  When the court entered the 2016 custody order, Mother and Father both
lived in Delaware County. (See N.T. Hearing, 8/26/21, at 54). Mother moved
from Delaware County to Montgomery County in October 2018. (Id. at 49).
Around that time, Father moved from Delaware County to the state of
Delaware. (Id. at 56, 87).

                                           -2-
J-S02018-22


           sentence and was released from prison in May of 2019.
           During his incarceration, he did not make contact with
           [Child]. According to [Father], he did not have the number
           or address of [Mother] or [Child] after he lost his phone.
           When he was released from prison, [Father] tried contacting
           [Mother] via text but she did not respond. He also claims
           he went to the Media Courthouse to try to file a “complaint”
           to amend the custody order but that he could not file
           anything because he did not have a current address for
           [Child]. [Father] made no other efforts to locate or contact
           [Mother] or [Child] after his release.

           [Father] was incarcerated again from 2019 to 2021.

(Trial Court Opinion, filed October 11, 2021, at 2-3) (internal record citations

omitted).

         On January 5, 2021, Appellees filed a petition for involuntary

termination of Father’s parental rights and a petition for Stepfather to adopt

Child.     The court conducted a termination hearing on August 26, 2021.

Immediately following the hearing, the court entered a final decree

terminating Father’s parental rights.         The decree also permitted Child’s

adoption to proceed without further notice to Father. Father timely filed a

notice of appeal on September 15, 2021. The notice of appeal included a

concise statement of errors complained of on appeal.

         Father now raises two issues for our review:

           Did the trial court err in granting the petition for involuntary
           termination of parental rights of Father under 23 Pa.C.S. §
           2511(a)(1)?

           Did the trial court err in granting the petition for involuntary
           termination of parental rights of Father under 23 Pa.C.S. §
           2511(a)(2)?


                                        -3-
J-S02018-22


(Father’s Brief at 7).

      Appellate review in termination of parental rights cases implicates the

following principles:

         A parent’s right to make decisions concerning the care,
         custody, and control of his or her children is among the
         oldest of fundamental rights. The time-tested law of the
         Commonwealth requires that we balance this intrinsic
         parental interest within the context of a child’s essential
         needs for a parent’s care, protection, and support. We
         readily comprehend the significant gravity of a termination
         of parental rights, which has far-reaching and intentionally
         irreversible consequences for the parents and the child. For
         these reasons, the burden of proof is upon the party seeking
         termination to establish by clear and convincing evidence
         the existence of the statutory grounds for doing so. [C]lear
         and convincing evidence is defined as testimony that is so
         clear, direct, weighty, and convincing as to enable the trier
         of fact to come to a clear conviction, without hesitance, of
         the truth of the precise facts in issue. Because of this
         serious impact attending the termination of parental rights,
         it is important that a judicial decree extinguishing such
         rights be based solely on competent evidence.

         In cases concerning the involuntary termination of parental
         rights, appellate review is limited to a determination of
         whether the decree of the termination court is supported by
         competent evidence. This standard of review corresponds
         to the standard employed in dependency cases, and
         requires appellate courts to accept the findings of fact and
         credibility determinations of the trial court if they are
         supported by the record, but it does not require the
         appellate court to accept the [trial] court’s inferences or
         conclusions of law. That is, if the factual findings are
         supported, we must determine whether the trial court made
         an error of law or abused its discretion. An abuse of
         discretion does not result merely because the reviewing
         court might have reached a different conclusion; we reverse
         for an abuse of discretion only upon demonstration of
         manifest unreasonableness, partiality, prejudice, bias, or ill
         will. Thus, absent an abuse of discretion, an error of law,
         or insufficient evidentiary support for the trial court’s

                                     -4-
J-S02018-22


        decision, the decree must stand. We have previously
        emphasized our deference to trial courts that often have
        first-hand observations of the parties spanning multiple
        hearings.     However, [w]e must employ a broad,
        comprehensive review of the record in order to determine
        whether the trial court’s decision is supported by competent
        evidence.

In re Adoption of C.M., ___ Pa. ___, ___, 255 A.3d 343, 358-59 (2021)

(internal citations and quotation marks omitted).

     Appellees filed a petition for the involuntary termination of Father’s

parental rights on the following grounds:

        § 2511. Grounds for involuntary termination

            (a) General rule.—The rights of a parent in regard to
        a child may be terminated after a petition filed on any of the
        following grounds:

                  (1) The parent by conduct continuing for a period
           of at least six months immediately preceding the filing of
           the petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

                                   *     *   *

             (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).        “Parental rights may be involuntarily

                                       -5-
J-S02018-22


terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.”       In re Z.P., 994

A.2d 1108, 1117 (Pa.Super. 2010).2

       On appeal, Father contends that he “has made every effort to maintain

a place of importance in his Child’s life.”      (Father’s Brief at 15).   Father

emphasizes his testimony from the termination hearing indicating: 1) he

provided Mother with a one-time payment of $1,500.00 for Child’s care; 2) he

taught Child how to fish, ride a bike, and throw a football; and 3) he has

several other children with whom Child should develop relationships. Father

maintains that he “has fought extensively to maintain his visitation [rights]

throughout the case,” even utilizing his own family members “to assist him in

continuing visitation while he was incarcerated.” (Id. at 16).

       Father complains that the court should have considered his explanation

for his apparent neglect of Child, which Father blames on barriers created by

Mother. Father asserts that Mother refused to bring Child for visits while he

was incarcerated, and Mother demanded a court order for all visitation

following Father’s release. Father also argues that Mother has “moved and

changed her [phone] number in a manner that made it exceedingly difficult

for Father to maintain contact with” Child. (Id. at 17). Father insists that his



____________________________________________


2Appellees also sought the involuntary termination of Father’s parental rights
under Section 2511(a)(2), but we need only analyze Section 2511(a)(1) for
purposes of this appeal.

                                           -6-
J-S02018-22


“conduct shows that he has made every effort to provide for his daughter in

the only ways he can.” (Id.) Father concludes that the trial court erred in

terminating his parental rights pursuant to Section 2511(a)(1). We disagree.

      “A court may terminate parental rights under subsection 2511(a)(1)

when the parent demonstrates a settled purpose to relinquish parental claim

to a child or fails to perform parental duties for at least six months prior to

the filing of the termination petition.” In re I.J., 972 A.2d 5, 10 (Pa.Super.

2009).

         Though we do not adhere to any strict definition of parental
         duty, a child has a right to essential parental care, and our
         jurisprudence reveals certain irreducible qualities of a
         parent’s attendant obligation. Foremost, it is a positive duty
         requiring affirmative performance. [C]ommunication and
         association are essential to the performance of parental
         duty[.] [P]arental duty requires that a parent exert himself
         to take and maintain a place of importance in the child’s life.
         A parent must exercise reasonable firmness in resisting
         obstacles placed in the path of maintaining the parent-child
         relationship, or his rights may be forfeited. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one’s parental responsibilities
         while others provide the child with his or her physical and
         emotional needs.

Adoption of C.M., supra at ___, 255 A.3d at 364 (internal citations and

quotation marks omitted).

      Regarding the six-month period prior to filing the termination petition:

         [T]he trial court must consider the whole history of a given
         case and not mechanically apply the six-month statutory
         provision.     The court must examine the individual
         circumstances of each case and consider all explanations
         offered by the parent facing termination of his or her
         parental rights, to determine if the evidence, in light of the

                                      -7-
J-S02018-22


         totality of the circumstances,         clearly   warrants   the
         involuntary termination.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      “Each case of an incarcerated parent facing termination must be

analyzed on its own facts, keeping in mind … that the child’s need for

consistent parental care and stability cannot be put aside or put on hold[.]”

Interest of K.M.W., 238 A.3d 465, 474 (Pa.Super. 2020) (en banc) (quoting

In re E.A.P., 944 A.2d 79, 82-83 (Pa.Super. 2008)). “The focus is on whether

the parent utilized resources available while in prison to maintain a

relationship with his or her child. An incarcerated parent is expected to utilize

all available resources to foster a continuing close relationship with his or her

children.”   In re B., N.M., supra at 855 (internal citations omitted).

“Importantly, a parent’s ‘recent efforts to straighten out [his] life’ upon release

from incarceration does not require that a court ‘indefinitely postpone

adoption.’” Interest of K.M.W., supra at 474 (quoting In re Z.P., supra at

1125).

         Once the evidence establishes a failure to perform parental
         duties or a settled purpose of relinquishing parental rights,
         the court must engage in three lines of inquiry: (1) the
         parent’s explanation for his or her conduct; (2) the post-
         abandonment contact between parent and child; and (3)
         consideration of the effect of termination of parental rights
         on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).

                                       -8-
J-S02018-22


      Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond, paying

close attention to the effect on the child of permanently severing the bond.”

Id. (internal citations omitted). “In this context, the court must take into

account whether a bond exists between child and parent, and whether

termination would destroy an existing, necessary and beneficial relationship.”

In re Z.P., supra at 1121.

      Instantly, Mother and Father both testified that Father has not seen

Child since November 4, 2018. (See N.T. Hearing at 40, 89). Thus, Father

failed to perform parental duties for at least six months prior to the filing of

the January 2021 termination petition. See In re I.J., supra. Regarding

Father’s attempts to foster a continuing, close relationship with Child, Mother

testified that Father made no effort to contact Child after November 2018.

(See N.T. Hearing at 40). Mother stated that Father did not attend Child’s

school activities or provide birthday/holiday gifts or cards. (Id. at 58, 61).

Mother admitted, however, that Father provided financial support in the form

of a one-time payment of $1,500.00 after Father obtained funds from an

accident settlement. (Id. at 62).

      Father’s testimony focused on providing explanations for his extended


                                     -9-
J-S02018-22


absences from Child’s life.          Specifically, Father conceded that he was

incarcerated from 2012 to 2015 and 2019 to 2021. (Id. at 80, 94). During

the first period of incarceration, Father relied on Mother and Paternal

Grandmother to bring Child to the prison for visits. (Id. at 80-82). Upon his

release in 2015, Mother insisted that Father obtain a custody order before she

would make Child available for visitation.          (Id. at 84).   Thereafter, Father

obtained partial custody under the Delaware County order, and he stayed in

continuous contact with Child until his next prison term. (Id. at 86).

        Father blamed Mother and Stepfather for keeping him “out [of] the loop”

about all aspects of Child’s life, including school and extracurricular activities.

(Id.)    Although Father conceded that he was aware of Mother’s move to

Montgomery County, Father claimed that he did not memorize her address.3

Instead, Father kept the address stored in his phone, and he lost the phone

while incarcerated. (Id. at 89). Father maintained that the loss of the phone,

and the corresponding loss of Mother’s new address, left him unable to contact

Child after 2018.       (Id. at 89-90).        Complicating matters further, Mother

changed her phone number at some point in 2019. (Id. at 51). Father did

not have Mother’s new phone number, and the text messages he sent to

Mother’s old phone number went unanswered. (Id. at 92).


____________________________________________


3Father testified that he drove to Mother’s new residence in 2018 for the final
custody exchange before his incarceration. (See N.T. Hearing at 88-89).
Nevertheless, Father was “not familiar with that area,” and he “put the address
on [his] GPS … and it took [him] there.” (Id. at 89).

                                          - 10 -
J-S02018-22


      Father claimed that he went to the Delaware County Court of Common

Pleas to enforce his custody rights in 2019, but “they wouldn’t allow [Father]

to follow through with the complaint” because Father did not know Mother’s

new address.    (Id. at 93).    Father also claimed to have hired a private

investigator to find Mother’s address, but the investigator was unsuccessful.

(Id.) Father made no additional attempts to find Child, deciding to wait until

the termination hearing to obtain information about her whereabouts. (Id.)

      Significantly, the court did not find Father credible:

         [Father] claims that he did not contact [Child] because he
         did not have her phone number or address and he was
         imprisoned.      However, the [c]ourt found Father’s
         explanation unpersuasive and not credible. In light of the
         totality of the circumstances, Father’s absence from
         [Child’s] life was far more prevalent than his effort to
         connect with her.

                                  *     *      *

         Father could have had access to a computer while in prison
         and could have undertaken greater efforts to locate the
         number or address for [Child]. He could have asked prison
         guards to retrieve the telephone number from his cellphone.
         The law imposes a duty on him to use all available resources
         to foster a continuing relationship with his child—and he did
         not do so.

         This [c]ourt considered Father’s explanation and found his
         efforts to be insufficient. Although [Mother] had imposed
         obstacles by failing to respond to Father’s texts or failing to
         inform the Delaware County court about her address
         change, the [c]ourt found that the duty imposed upon
         Father—to affirmatively maintain a relationship with his
         child—was not met by his actions.

(Trial Court Opinion at 7-8) (internal citations omitted).


                                      - 11 -
J-S02018-22


      Here, the court properly examined Father’s individual circumstances,

and it considered his explanations before determining that involuntary

termination was warranted. See In re B., N.M., supra. Likewise, competent

evidence supported the court’s credibility determinations. See Adoption of

C.M., supra. Although Father expressly testified that he loves Child and takes

care of his children, our review of the record reveals that Father allowed his

relationship with Child to lapse due to a lost cellphone and some unanswered

text messages. Such relatively minor setbacks did not justify Father’s failure

to perform any parental duties since 2018. See Interest of K.M.W., supra.

      Regarding Section 2511(b), the court recognized that termination of

Father’s parental rights would best serve Child’s needs and welfare.

         [Mother] met [Stepfather], who is a correctional officer at
         SCI Phoenix in or around October 2014. He met [Child]
         around November 2014. He had a bond with her and
         wanted to adopt her. He supplies financial support for
         [Child]. [Child] and [Stepfather] have a close relationship—
         a “tight bond”—he picks her up and takes her to ballet, swim
         lessons, and tap, as well as viola and archery lessons.
         [Child’s] best interests would be served by adoption by her
         stepfather.

(Trial Court Opinion at 11). Again, the record supports the court’s conclusion

that Stepfather provides the love, comfort, security, and stability that Child

needs.   See In re C.P., supra.         Consequently, we affirm the decree

terminating Father’s parental rights to Child.

      Decree affirmed.




                                    - 12 -
J-S02018-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/2022




                          - 13 -